Order, Supreme Court, New York County (Laura Visitacion-Lewis, J.), entered February 9, 2004, which granted plaintiffs motion to enforce the stipulated agreement settling this divorce action, unanimously affirmed, without costs.
The written settlement agreement, although unsigned by defendant, was stipulated to by counsel in open court and was thus binding on the parties (CPLR 2104; Hallock v State of New York, 64 NY2d 224 [1984]; Rubenfeld v Rubenfeld, 279 AD2d 153 [2001]). Moreover, defendant implicitly ratified the settlement by accepting substantial sums under its terms, and with respect to her reversal of course on the confidentiality provision now at issue, by failing to make formal objection during the months in which various other provisions were being negotiated (Clark v Bristol-Myers Squibb & Co., 306 AD2d 82, 85 [2003]).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Buckley, P.J., Nardelli, Andrias, Williams and Gonzalez, JJ.